Citation Nr: 0834428	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), which denied 
service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

A review of the veteran's medical records shows that he has a 
current diagnosis of PTSD.  The RO has denied the veteran's 
claim for service connection for PTSD because there is no 
evidence of an in-service stressor.

The Board finds that the veteran's contention that he was 
present in Vietnam for Typhoon Hester is a confirmed 
stressor.  The record tends to support the veteran's 
contentions as to his location during the Typhoon.  There is 
evidence that the veteran was located in Vietnam during 
October 1971, when the Typhoon occurred.  The occurrence of a 
stressor is an adjudicatory determination, while the 
sufficiency of a stressor is a medical determination.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  While the 
Board has now established the occurrence of the stressor, a 
VA examination is necessary to establish the sufficiency of 
the stressor.

Therefore, the Board remands this case to provide the veteran 
with a VA examination in connection with his claim for PTSD, 
as an in-service stressor has now been verified.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran a psychiatric 
examination in order to determine the 
nature and etiology of his PTSD.  The 
examiner is instructed that only the 
confirmed Typhoon stressor may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and the confirmed in-
service stressor.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Specifically, the 
examiner should report all current 
diagnoses and express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the PTSD was incurred during service 
or is otherwise etiologically related to 
service.  A complete rationale must be 
given for any opinion expressed.  If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

2.  Readjudicate the issue on appeal 
based on a review of the entire 
evidentiary record.  If all of the 
desired benefits are not granted, a 
supplemental statement of the case which 
addresses all of the evidence obtained 
after the issuance of the supplemental 
statement of the case in May 2008 should 
be furnished to the veteran and his 
representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




